                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                    Florence Division

 Nationstar Mortgage LLC d/b/a Mr.              )
 Cooper,                                        )
                                                )     Civil Act. No. 4:19-CV-00230-SAL
                                     Plaintiff, )
                                                )
            v.                                  )
                                                )
 Barbara J. Gore,                               )
                                                )
                                    Defendant. )
                                                )

                           ORDER OF DEFAULT JUDGMENT
                        AGAINST DEFENDANT BARBARA J. GORE

       This matter comes before the Court upon a motion for an order of default judgment against

filed by Plaintiff Nationstar Mortgage LLC (“Nationstar”). ECF No. 22. Nationstar initiated this

action on January 25, 2019, when it filed a complaint seeking to collect amounts that Defendant

Barbara J. Gore owed to Nationstar.

       Based on the record for this case, Nationstar’s motion for an order of default judgment

against Defendant Barbara Gore is hereby GRANTED.

                                         BACKGROUND

       The procedural history of this case shows that Nationstar filed this action with the Court

on January 25, 2019. In its verified complaint, Nationstar established that it is the holder of a loan

under which Defendant Barbara J. Gore borrowed and promised to repay the principal sum of

$400,000.00 plus accrued interest of 7.750% (or as adjusted periodically) per annum over a term

of thirty years beginning on January 1, 2007. Ms. Gore defaulted on her repayment obligations

under the loan agreement on October 1, 2013, so Nationstar filed this lawsuit to collect amounts

due and owing under the adjustable rate note that Ms. Gore signed.

                                             Page 1 of 4
       Nationstar was unable to perfect service of process upon Ms. Gore within South Carolina

despite multiple good faith attempts to locate and serve her by a process server and by First Class

United States Mail. Accordingly, this Court issued an order permitting Nationstar to serve Ms.

Gore by publication in the Sun News.

       Pursuant to a sworn declaration filed by Nationstar’s counsel, the summons and complaint

were published in t The Sun News on July 14, 2019; July 21, 2019; and July 28, 2019. The

declaration also reflected that during the 21 days following the publication of the summons and

complaint on July 28, 2019, counsel for Nationstar did not receive any response to the complaint

from Ms. Gore.

       Because Ms. Gore failed to serve any response to the complaint upon counsel for Nationstar

within 21 days after the last publication of the summons and complaint in the Sun News, Ms. Gore

defaulted. See Fed. R. Civ. P. 12(a)(1)(i). After receiving a written request for entry of default

from Nationstar’s counsel, the clerk of court made an entry of default against Ms. Gore.

Thereafter, Nationstar filed a motion for default judgment and served copies of that motion upon

Ms. Gore to her last known addresses in South Carolina. In support of the motion for default

judgment, Nationstar submitted a sworn declaration stating that the outstanding balance that Ms.

Gore owed was Three Hundred Forty-Three Thousand Five Hundred Ninety-Nine and 45/100

($343,599.45) Dollars. Defendant’s deadline to respond to the motion for default judgment was

October 4, 2019. To date, Ms. Gore has not appeared in this action or filed and served any response

to Nationstar’s motion for default judgment or Nationstar’s complaint.

       As additional support for its motion for default judgment, Nationstar’s counsel also filed a

sworn declaration establishing that Ms. Gore does not appear in the Defense Manpower Data

Center database and is not deployed on active duty service with any Uniformed Service of the



                                           Page 2 of 4
United States.

                                   CONCLUSIONS OF LAW

       Rule 55 of the Federal Rules of Civil Procedure allows for entry of default judgment if the

plaintiff’s claim is for a sum certain with an affidavit showing the amount due. See Fed. R. Civ.

P. 55(b)(1). Here, Nationstar requests that default judgment be entered against Ms. Gore in the

amount of Three Hundred Forty-Three Thousand Five Hundred Ninety-Nine and 45/100

($343,599.45) Dollars.     To establish the total amount due, Nationstar submitted a sworn

declaration from its Senior Principal, Alan Blunt, indicating Ms. Gore’s indebtedness of Three

Hundred Forty-Three Thousand Five Hundred Ninety-Nine and 45/100 ($343,599.45) Dollars

consisted of the following as of September 10, 2019:

                       Unpaid Principal Balance                       $249,967.37
                       Interest from 9/01/2013 to 9/10/2019            $53,676.04
                       (per diem of $35.95)
                       Escrow Advances for Taxes                        $5,403.04
                       Escrow Advances for Insurance                   $26,575.50
                       Attorneys’ Fees/Costs                            $5,222.50
                       Property Inspection Costs                          $630.00
                       Brokers Price Opinion Costs                         $90.00
                       Property Preservation Costs                      $2,035.00
                       TOTAL DUE                                      $343,599.45

       “In addition to fulfilling the requirements of Rule 55, a party seeking default judgment

must also satisfy the requirements of the Service Members Civil Relief Act (“SCRA”).” Mountain

1st Bank and Trust v. Spencer, C/A No. 7:11-cv-01433-GRA, 2011 WL 13220392, at *1 (D.S.C.

Aug. 15, 2011). “Under the SCRA, a plaintiff seeking default in any civil action must file an

affidavit stating, with factual support, whether the defaulting defendant is in military service.” Id.

(citing 50 U.S.C. App. § 521(b)(1)(A)). Nationstar’s counsel searched for Ms. Gore in the

Department of Defense Manpower Data Center database. The records for that database reflected

that it did not possess any information indicating whether Ms. Gore is on active duty. Based on

                                             Page 3 of 4
the sworn declarations provided in support of Nationstar’s motion for default judgment, the Court

concludes that default judgment for a sum certain under Rule 55(b)(1) is warranted.

                                        CONCLUSION

       It is therefore ORDERED that Plaintiff Nationstar Mortgage LLC’s motion for default

judgment is GRANTED, and the Clerk of Court is directed to enter default judgment against

Defendant Barbara J. Gore in the amount of Three Hundred Forty-Three Thousand Five Hundred

Ninety-Nine and 45/100 ($343,599.45) Dollars.

       It is FURTHER ORDERED, that the default judgment provided herein shall accrue post-

judgment interest at the applicable rate for federal civil judgments pursuant 28 U.S.C. § 1961.



                                                      s/Sherri A. Lydon
                                                     ____________________________________
                                                     Sherri A. Lydon
                                                     United States District Judge


April 8, 2020

Florence, South Carolina




                                           Page 4 of 4
